Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/15/21 is acknowledged.  Claims 1-6 and 9-14 are pending. Claims 7, 8 and 15-23 have been canceled.  Claim 1 has been amended.  

Election/Restrictions
The elected species of removal by peeling is free of art.  Accordingly, claims directed to additional species of removal will be considered. 
Claims 1-6 and 9-14 are under consideration to the extent that the method comprises the elected species: b) crosslinked (meth)acrylate copolymer as the adhesive; c) curable gel coating as the coating; and d) uncoated nail surface.

Rejections Withdrawn
The rejection of Claims 1-3, 6, 9, 10 and 14 under 35 U.S.C. 103 as being unpatentable over Coverly (WO 2014/135659) is withdrawn in view of the amended claim.
The rejection of Claims 11 and 13 under 35 U.S.C. 103 as being unpatentable over Coverly (WO 2014/135659) and further in view of Zhou et al. (2016/0175212) as evidenced by SAAPedia is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/12/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 recites “a nail covering” however, lines 5 and 8 recite only “covering”.  For consistency one terminology should be used. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley et al. (WO 01/43579). 
Lilley et al. teach a bond-enhancing material which can be used to strengthen the bond between radiation curable coatings and a natural nail (e.g. abstract).  Lilley et al. teach a method comprising: 
(a) brushing a non-aqueous solvent-based adhesive (pre-bond) on an uncoated nail surface, upon drying the adhesive forming a tacky surface to which a nail covering may be adhered (e.g. page 10, line 12- page 11, line 16; page 16, line 30-page 17, line 10; page 23, lines 5-15); and 
(b) applying a covering to the adhesive-coated surface, wherein the covering is a curable gel color coat (e.g. page 16, line 30-page 17, line 10; page 23, lines 5-15), 
wherein following application the covering is removable by soaking for approximately 10 minutes (i.e. less than 10 minutes) (e.g. page 40, lines 9-end). Lilley et al. teach that the pre-bond (i.e. adhesive) may comprise (meth)acrylic oligomers and/or resin, including SB 500E50 which is described as highly functional (e.g. page 10, line 12- page 11, line 16; Claim 2).
Regarding Claims 1, 4, 5, 9 and 14, while there is not a single example comprising each of the claimed components, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
.  


Allowable Subject Matter
Claims 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/            Primary Examiner, Art Unit 1619